Citation Nr: 1039062	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for stroke, claimed as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in August 2010.  A transcript of his hearing has been 
associated with the record.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within one 
year of separation, and is not attributable to service, including 
herbicide exposure.

2.  Stroke was not caused or aggravated by a service connected 
disease or injury.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Stroke is not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2003 discussed the evidence necessary 
to support a claim for service connection.  The letter also 
explained the evidence necessary to establish service connection 
for disabilities due to herbicide exposure.  The Veteran was 
asked to submit evidence demonstrating exposure, or evidence 
showing that he was in Vietnam during service.  

A letter dated in November 2005 also discussed the evidence 
necessary to establish service connection for disabilities due to 
herbicide exposure.  The evidence of record was discussed, and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.    

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, available records have been 
obtained and associated with the claims file.  The Veteran was 
afforded the opportunity to testify before the undersigned.  
During the course of the hearing, he was advised of the evidence 
that remained outstanding.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has not been afforded VA 
medical examinations with respect to these claims.  However, the 
Board finds that a VA examination is not necessary in order to 
decide these claims.  There are two pivotal cases which address 
the need for a VA examination, Duenas v. Principi, 18 Vet. App. 
512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation claims, 
the Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary when 
the record: (1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his 
active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment suggesting diabetes.  Further, the Board 
finds that there is otherwise no credible lay or medical evidence 
suggesting that diabetes had its onset in service, and no 
competent evidence otherwise showing that the claimed 
disabilities is related to any incident of service, to include 
herbicide exposure.  As will be discussed below, the possibility 
of a relationship between his service and diabetes that had its 
onset decades thereafter is beyond the competence of the Veteran 
as a lay person.  Thus, his own contentions in that regard are 
not probative, and cannot serve to suggest an association to 
service so as to satisfy the requirements of McLendon.  With 
respect to the question of whether stroke is related to diabetes, 
as the Board concludes below that service connection for diabetes 
is not warranted, it is not necessary to address the question of 
a relationship between it and the Veteran's stroke.  Accordingly, 
VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).
	
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran shall 
be presumed to have been exposed to  an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During the pendency of 
this appeal, the Veterans Court reversed a Board decision, in 
another case, which had denied service connection for 
disabilities claimed as due to herbicide exposure on the basis 
that, although the appellant therein had served in the waters off 
the shore of the Republic of Vietnam, such service did not 
warrant application of the presumption of herbicide exposure 
because the appellant had never set foot on land in that country.  
Haas v. Nicholson, 20 Vet. App. 257 (2006).

The Secretary appealed the Haas decision to the Federal Circuit 
Court.  Subsequently, on motion by the Secretary, the Veterans 
Court issued a temporary stay on adjudication of cases that were 
potentially affected by Haas.  In May 2008, the Federal Circuit 
issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), in which it reversed the decision of the Veterans Court, 
holding that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption of herbicide exposure.  The appellant in Haas then 
filed a petition for a writ of certiorari to the United States 
Supreme Court, seeking review and reversal of the Federal Circuit 
Court's decision.  The petition was denied by the Supreme Court 
on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08- 525).

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have set 
foot on the landmass of the country of Vietnam or served in the 
inland waters of Vietnam.

The United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Diabetes Mellitus

The Veteran asserts that he was exposed to herbicides in service, 
and that such exposure resulted in his developing diabetes 
mellitus.  

In this case, service personnel records reflect that the Veteran 
served aboard the USS William H. Standley from September 1967 to 
December 1970.  A ship's history associated with the record notes 
that the Standley performed sea air rescue in the Gulf of Tonkin 
during the period the Veteran was aboard.  

At his August 2010 hearing, the Veteran testified that the 
Standley was a guided missile frigate and that he served in 
engineering.  He maintained that he was exposed to Agent Orange 
that was blown out to the ship on the wind currents.  He noted 
that he could see the jungle but not dead vegetation.  He 
indicated that he had a stroke in May 2003 and that he was 
diagnosed with diabetes at that time.  He denied having 
experienced symptoms referable to diabetes prior to his stroke.  

Having carefully reviewed the record, the Board finds that there 
is insufficient evidence to conclude that the Veteran was exposed 
to herbicides in service.  
As the Veteran did not serve on the land mass of the Republic of 
Vietnam, he is not entitled to the presumption that he was 
exposed to a herbicide agent during service.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  Furthermore, there is no competent 
and credible evidence otherwise showing that the Veteran was 
exposed to Agent Orange.  As to the Veteran's assertion that he 
was exposed to residual agent orange that was blown out to his 
ship on wind currents, the Board finds that such an assertion is 
clearly so speculative on its face as to not constitute credible 
evidence of herbicide exposure in service.  Therefore, as actual 
duty or visitation in the Republic of Vietnam has not been shown 
or asserted, and there is no credible evidence otherwise 
establishing exposure to herbicides, the Board finds that 
exposure to herbicides is not conceded, and service connection 
cannot be granted on a presumptive basis for a heart condition as 
a result of herbicide exposure.

Accordingly, the Veteran's claim of entitlement to service 
connection for diabetes mellitus on a presumptive basis must be 
denied.

Although presumptive service connection based on exposure to 
herbicides is not warranted, the appellant is not precluded from 
establishing service connection for diabetes mellitus on a direct 
basis.  See Combee.  The evidence demonstrates, however, that 
this disability was not present in service or for many years 
after discharge.  In this regard, the service separation 
examination reflects that urinalysis was negative for sugar.  The 
Veteran has stated that he was not diagnosed with diabetes until 
May 2003, following a stroke and that he had no symptoms 
referable to diabetes prior to the stroke.  Although  the Veteran 
was advised of the need for evidence showing the claimed 
disabilities from service until the present, he did not submit or 
identify such evidence.  In summary, the most probative evidence 
of record discloses a remote, post-service onset of this claimed 
disability.  There is a remarkable lack of credible evidence of 
pathology or treatment in close proximity to service or within 
many years of separation.  Rather, the competent evidence clearly 
establishes that this claimed disability is not due to disease or 
injury in service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects that the 
Veteran has a diagnosis of diabetes, it does not contain 
competent evidence which relates this claimed disability to any 
injury or disease in service, or to herbicide exposure.  The 
Board has duly considered the Veteran's argument that this 
claimed disability is related to service, to include herbicide or 
other chemical exposure therein.  As discussed, however, the 
Board finds that the etiology of this claimed disability is far 
too complex a medical question to lend itself to the opinion of a 
layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  

In summary, the Board finds that the preponderance of evidence is 
against the claim of entitlement to service connection for 
diabetes mellitus and there is no doubt to be resolved.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the benefit sought on appeal is denied.

	Stroke

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that his stroke was caused by his diabetes 
mellitus and seeks service connection solely on that basis.  
Because the Veteran does not contend, and the record does not 
otherwise reflect, that the claimed stroke is directly related to 
service, the Board will not further address such a theory of 
entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 
(2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (holding that claims that have no support in the record 
need not be considered by the Board; the Board is not obligated 
to consider "all possible" substantive theories of recovery).

As discussed above, the Board has determined that service 
connection for diabetes is not warranted.  As such, there is no 
basis upon which to grant service connection for stroke.  The law 
in this matter is dispositive; therefore, the Veteran's claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for stroke is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


